DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 03/02/2022.  Claims 1-7, and 17 have been amended; claims 8-16, 18-20 have been withdrawn; and claim 21 has been added.  Claims 1-7, 17, and 21 are presently pending and are presented for examination.

Reply to Remarks
The Applicant’s remarks filed on 03/02/2022 have been fully considered and are addressed as follows:
Information Disclosure Statement
	The non-final office action of 12/02/2021 informed the Applicant that the information disclosure statement (IDS) filed on 12/12/2020 was not considered because it failed to comply with 37 CFR 1.98(a)(2).  The Applicant’s response does not appear to address this non-compliance.  While this is likely an administrative oversight, the examiner would like to remind the Applicant that the IDS filed 12/12/2020 has not been considered.



Restriction Election
The Applicant has elected to prosecute Sub-combination I, claims 1-7 and 17 without traverse.  Sub-combinations II, III, and IV are withdrawn.
Drawing Objections
	The Applicant’s amendment to the Specification overcomes the drawing objection.  The objection to Figures 5 and 6 is withdrawn.
Claim Objections
The Applicant’s amendments to claims 3 and 4 overcomes the objection to those claims.  The objection to claims 3 and 4 is withdrawn.
Claim 1 Rejection 35 U.S.C. § 102
	Applicant argues “[t]he teachings of Miller relating to communicating physical distance data between vehicles differ from the disclosure and claims of the present application in several ways including that in the present application, the information communicated between the platooning vehicles comprises extra-platoon traffic vehicle data representative of a level of the one or more extra-platoon traffic vehicles whose presence is sensed by a sensor unit”. REM 29.  This point is conceded.  However, the added limitations discussed by the Applicant are taught by the Yamashita reference.  The addition of the Yamashita reference was necessitated by Applicant’s amendments to the independent claims.
	Next Applicant argues that in the “present application, the information representative of the level of one or more extra-platooning vehicles is used to adjust one or more operating conditions and/or parameters . . ..” REM. 29.  It is conceded that Miller does not disclose the added limitations.  However, the added limitations discussed by the Applicant are taught by the Yamashita reference.  The addition of the reference was necessitated by Applicant’s amendments to the independent claims.
Claim 17 Rejection 35 U.S.C. § 102

Claims 2-16 and 18-21
	The Applicant asserts that these claims are allowable because they depend upon an allowable independent claim (claim 1).  This argument is not persuasive because under the current rejection, claim 1 is determined to be obvious over Miller in view of Yamashita.

Claim Rejections 35 U.S.C. § 103
Finally, the Applicant submits that the references Oh and Miyamoto (claims 2-4), Lesher (claim 5), and Breed (claims 6 and 7) also do not teach the limitations that were added by the amendment to claims 1 and 17.  This point is conceded.  However, as discussed below, independent claims 1 and 17 are currently determined to be obvious over Miller in view of Yamashita.  

Non-Elected Claims and Rejoinder
Applicant asserts that independent claims 1 and 17 are allowable generic claims.  And because of this, the Applicant requests a rejoinder of the withdrawn claims.  REM. 33-34.
Because independent claims 1 and 17 are not in a condition for allowance at this time, the examiner is not able to determine whether or not rejoinder is appropriate, but will reconsider once the independent claims are determined to be allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller Jr. et al. US 2018/0190119 A1 (“Miller Jr.) in view of Yamashita et al. US 5,781,119 (“Yamashita”).

As per Claim 1: 
	Miller Jr. discloses [a] system supporting platoon control in vehicles of a platoon including an associated platooning vehicle and a set of at least one other associated platooning vehicle [at least see Miller Jr. FIG. 1], the system comprising: 
a platoon control unit configured to be disposed in the associated platooning vehicle, the platoon control unit being in operative communication with an electronic control unit (ECU) of the associated platooning vehicle [at least see Miller Jr. FIG. 1 (300, 300’); ¶ 30 (The leader vehicle 10 is provided with an electronic control system 12 which includes a data collection and communication module portion 200 and a platooning control portion 300 to be described in greater detail below. Similarly, the follower vehicle 20 is also provided with an electronic control system 12′ which includes a data collection and communication module portion 200′ and a platooning control portion 300′.)],
the platoon control unit comprising: 
a processor [at least see Miller Jr. FIG. 3 (304); ¶ 42]; 
a non-transient memory device operatively coupled with the processor [at least see Miller Jr. FIG. 2 (240), FIG. 3 (306, 308) ¶ 36 (memory), ¶ 42 (RAM, ROM)]; and 
logic stored in the non-transient memory and executable by the processor to support the platoon control in the associated platooning vehicle [at least see Miller Jr. FIG. 3 (310); ¶ 7 (ACC . . . cooperative ACC); ¶ 42 (A storage device 310 is also suitably provided for storing information and instructions), ¶ 43 (instructions may be read into main memory 306 from another computer-readable medium, such as storage device 310), ¶ 48 (received data is processed executed by the processor 304 as it is received, and/or stored in storage device 310), ¶ 53 (and logic stored in the non-transient memory and executable by the processor to determine the at least one non-platoon vehicle intermediate the platooning vehicle pair.), ¶ 56 (the logic of the platoon control unit is executable by the processor to determine a relative difference between the forward relative distance data (distB?data) and the rearward relative gap data (RgapSigData).  Then, the logic is executable by the processor to selectively determine the associated sensed forward vehicle (F?) located ahead of the following vehicle 20 and the associated sensed rearward vehicle (R?) located behind the leading vehicle 10 as not being the at least one non-platoon vehicle (X) intermediate the platooning vehicle pair (PP) in accordance with the determined difference between the forward relative distance data (distB?data) and the rearward relative gap data (RgapSigData).);
a sensor unit operatively coupled with the platoon control unit, the sensor unit being operable to: sense a presence of one or more extra-platoon traffic vehicles relative to the associated platooning vehicle [at least see Miller Jr. FIG. 2 (260); ¶¶ 52-53 (platoon control unit 300 comprises forward and rearward distance sensors operatively coupled with the platoon control unit), ¶ 60] and rear distance sensor [at least see Miller Jr. FIG. 2 (262), ¶¶ 52-53, 60]; 
and selectively generate extra-platoon traffic vehicle data representative of . . . one or more extra-platoon traffic vehicles being sensed by the sensor unit [at least see Miller Jr. FIG. 5; ¶ 60 (a determination by the following vehicle 20 of the platooning vehicle pair PP of FIG. 4 ; and
a communication transmitter operatively coupled with the platoon control unit [at least see Miller Jr. ¶ 69 (transmitter 250 of the following vehicle 20)], . . . 
wherein the communication transmitter is operable to: receive, from the platoon control unit, the extra-platoon traffic vehicle data [¶ 69 (transmitter 250 of the following vehicle 20 operatively coupled with the platoon control unit of the vehicle 20)]; 
convert the extra-platoon traffic vehicle data into an extra-platoon traffic vehicle signal [at least see Miller Jr. ¶ 69 (operable to convert the rearward relative distance data (distC?data) into a rearward relative distance signal (distC?sig), and to transmit the rearward relative distance signal (distC?sig) from the associated following vehicle 20 of the platooning vehicle pair)]; and
transmit the extra-platoon traffic vehicle signal from the associated platooning vehicle 
 [at least see Miller Jr. ¶ 69 (operable to convert the rearward relative distance data (distC?data) into a rearward relative distance signal (distC?sig), and to transmit the rearward relative distance signal (distC?sig) from the associated following vehicle 20 of the platooning vehicle)].
Miller Jr. does not specifically disclose {traffic vehicle data representative} of a level {of one or more extra-platoon traffic vehicles} . . . wherein the platoon control unit is operable to deliver to the ECU of the associated platooning vehicle a traffic condition signal representative of the level of the one or more extra- platoon traffic vehicles to adjust one or more operating conditions and/or parameters of the platoon control in the associated platooning vehicle . . . for use by the associated platooning vehicle to adjust to adjust one or more operating conditions and/or parameters of the platoon control in the at least one other associated platooning vehicle.
However, Yamashita teaches {traffic vehicle data representative} of a level {of one or more extra-platoon traffic vehicles} . . . wherein the platoon control unit is operable to deliver to the ECU of the associated platooning vehicle a traffic condition signal representative of the level of the one or more extra- platoon traffic vehicles to adjust one or more operating conditions and/or parameters of the platoon control in the associated platooning vehicle [at least see Yamashita FIGS. 7, 8; col. 7, ll. 19-56 when an average distance on the auto-drive lane is judged to be 50 meters or shorter, the beacon 300b provides a traffic jam signal to the vehicles 302 in the platoon. In response to the traffic jam signal, one of the vehicles 302 controls its speed using its controller 28 in order for the vehicles 302 to run in the platoon with reduced distances (e.g. 50 meter or shorter) maintained therebetween].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of extra-platoon vehicle intermedia or adjacent to platoon member vehicles by adding determining whether or not there is congestion on the road [level] and controlling the vehicle spacing based on congestion as taught by Yamashita in order for the platoon running of the vehicles disclosed in Miller Jr. to be effectively performed in accordance with traffic conditions, and the auto-drive lane to be utilized efficiently [Yamashita col. 7, ll. 30-33].
Further, claim 1 is a system claim, accordingly the recitation for use by the associated platooning vehicle to adjust to adjust one or more operating conditions and/or parameters of the platoon control in the at least one other associated platooning vehicle merely reflects to intended use of the limitation transmit the extra-platoon traffic vehicle signal from the associated platooning vehicle and does not positively limit the claim.  Nonetheless, as discussed above one or more operating conditions and/or parameters] when traffic congestion is detected [at least see Yamashita FIGS. 7,8; col. 7, ll. 19-56].

As per Claim 17: 
Claim 17, a method claim, includes limitations analogous to claim 1, an apparatus (system) claim.  For the reason given above with respect to claim 1, claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miller Jr. in combination with Yamashita. 

As per Claim 21
Miller Jr. in combination with Yamashita discloses [t]he system according to claim 1, and Miller Jr further discloses wherein the communication transmitter [at least see Miller Jr. ¶ 69 (transmitter 250 of the following vehicle 20)],)], but Miller Jr. does not specifically disclose is operable to: 
generate the extra-platoon traffic vehicle as data representative of a level of a number of the one or more extra-platoon traffic vehicles being sensed by the sensor unit.
However, Yamashita teaches is operable to: generate the extra-platoon traffic vehicle as data representative of a level of a number of the one or more extra-platoon traffic vehicles [at least see Yamashita FIGS. 7-8; col. 6. L. 55 to col. 7, l. 18 (the beacon 300b notifies this to a front running vehicle 302 in a platoon. The front running vehicle 302 confirms the presence of the merging vehicle 301, and increases a distance between itself and the merging vehicle 301 so as to allow the merging vehicle 301 to enter the through traffic lane); col 7, ll. 34-56 (the controller 28 calculates, based on the received control variable data, a distance between this vehicle and the front running vehicle 302, and determines a target distance (e.g. 50 meters) (step S302)), (the controller 28 checks whether or not information indicative of an increase of being sensed by the sensor unit [at least see Yamashita FIGS. 7-8; col. 6. L. 55 to col. 7, l. 18 (the beacons 300 detect a vehicle 301 . . . beacon 300a detects the vehicle 301); col 2, ll. 28-42 (detects a vehicle merging onto a through traffic lane)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of extra-platoon vehicle intermedia or adjacent to platoon member vehicles by adding determining whether or not there is congestion on the road [level] and controlling the vehicle spacing based on congestion as taught by Yamashita in order for the platoon running of the vehicles disclosed in Miller Jr. to be effectively performed in accordance with traffic conditions, and the auto-drive lane to be utilized efficiently [Yamashita col. 7, ll. 30-33].


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miller Jr. in view of Yamashita as applied to claim 1 above and further in view of Oh US 2019/0193738 A1 (“Oh”) and Miyamoto US 20190071077 A1 (“Miyamoto”).

As per Claim 2:
	Miller Jr. in combination with Yamashita discloses [t]he system according to claim 1, and Miller Jr. also discloses that detection by a platoon member vehicle of a non-platoon interloper vehicle disposed intermediate two or more of the platooning vehicles or adjacent to one or the platooning vehicles is important for protecting the safety and maintaining the efficiency of the platoon [at least see Miller Jr. ¶¶ 2, 12, 82], but does not specifically disclose wherein: the sensor unit comprises: 
a left side sensor disposed on a left lateral side of the associated platooning vehicle and operatively coupled with the platoon control unit, the left side sensor being configured to: 
sense a presence of one or more extra-platoon traffic vehicles adjacent to a corresponding left lateral side of the associated platooning vehicle; and 
selectively generate left side extra-platoon traffic vehicle present data representative of the one or more extra- platoon traffic vehicles adjacent to a corresponding left lateral side of the associated platooning vehicle  being sensed by the sensor unit; and/or 
a right side sensor disposed on a right lateral side of the associated platooning vehicle  and operatively coupled with the platoon control unit, the right side sensor being configured to: 
sense a presence of one or more extra-platoon traffic vehicles adjacent to a corresponding right lateral side of the associated platooning vehicle; and 
selectively generate right side extra-platoon traffic vehicle present data representative of the one or more extra-platoon traffic vehicles adjacent to a corresponding right lateral side of the associated platooning vehicle  being sensed by the sensor unit; and 
the communication transmitter is operable to:
 receive, from the platoon control unit, the left side extra-platoon traffic vehicle present data and/or the right side extra- platoon traffic vehicle present data; 
selectively convert the left side extra-platoon traffic vehicle present data into a left side extra-platoon traffic vehicle present signal; 
selectively convert the right side extra-platoon traffic vehicle present data (into a right side extra-platoon traffic vehicle present signal; and 
transmit the left and/or right side extra-platoon traffic vehicle present signals from the associated platooning vehicle to the set of at least one other associated platooning vehicle  travelling cooperatively as the platoon.
However, Oh teaches a left side sensor disposed on . . . of the associated platooning vehicle  [at least see Oh FIG. 3 (300, 400); ¶ 53 (range sensor 300 for detecting an object 
And Miyamoto specifically teaches {{ a left side sensor disposed }} on a left lateral side [at least see Miyamoto FIGS. 1, 2 (2a, 2b, 2c, 2d)] and operatively coupled with the platoon control unit [at least see Oh FIG. 3; ¶ 85, 90 (the controller 500 may determine whether there is a following vehicle based on the data collected by the range sensor 300 and the image sensor 400); ¶ 93 (he controller 500 includes a platoon information processor 510), ¶ 94 (the platoon information processor 510 extracts information about a platoon formed by a plurality of vehicles.)].
Oh further discloses the left side sensor being configured to: 
sense a presence of one or more extra-platoon traffic vehicles adjacent to a corresponding left lateral side of the associated platooning vehicle  [at least see Oh FIG. 4 (determine whether there is a following vehicle), FIG. 10 (1204); ¶ 9 (determine whether there is a following vehicle based on the data collected by the range sensor and the image sensor), ¶ 18]; and 
selectively generate left side extra-platoon traffic vehicle present data representative of the one or more extra- platoon traffic vehicles adjacent to a corresponding left lateral side of the associated platooning vehicle  being sensed by the sensor unit [at least see Oh ¶ 117 (The vehicle V1 receives the lane change signal and determines whether there is a vehicle behind in the platoon.), ¶ 142 (The intermediate vehicles V3, V4, and V5 each receive a lane change signal from a vehicle ahead in 1303 and collect and send information about a nearby vehicle using the range sensor and image sensor equipped in the vehicle in 1304.)].
Note 1: Although Oh FIG. 4 shows the non-platoon vehicle on the right side, this is just an illustration and does not limit the Miyamoto disclosure which discloses determining whether or not there is a following vehicle.
 a left side sensor disposed }} on a left lateral side [at least see Miyamoto FIGS. 1, 2 (2a, 2b, 2c, 2d)].
Note 2: The limitations a right side sensor disposed on a right lateral side of the associated platooning vehicle  are claimed in the alternative and since Oh in combination with Miyamoto teaches the limitations regarding the a left side sensor disposed on a left lateral side of the associated platooning vehicle  the prior art need not read on these limitations.  Nonetheless, Oh and combination with Miyamoto also teaches the limitations as to the right side sensor.
Miller Jr. further discloses a communication transmitter is operable to [at least see Miller Jr. ¶ 69 (transmitter 250 of the following vehicle 20)], 
receive, from the platoon control unit [the extra-platoon traffic vehicle data] [at least see Miller Jr. ¶ 69 (transmitter 250 of the following vehicle 20 operatively coupled with the platoon control unit of the vehicle 20)]; 
selectively convert the [extra-platoon traffic vehicle data] into an extra-platoon traffic vehicle signal [at least see Miller Jr. ¶ 69 (operable to convert the rearward relative distance data (distC?data) into a rearward relative distance signal (distC?sig), and to transmit the rearward relative distance signal (distC?sig) from the associated following vehicle 20 of the platooning vehicle pair)]; 
selectively convert the [extra-platoon traffic vehicle data] into an extra-platoon traffic vehicle signal [at least see Miller Jr. ¶ 69 (operable to convert the rearward relative distance data (distC?data) into a rearward relative distance signal (distC?sig), and to transmit the rearward relative distance signal (distC?sig) from the associated following vehicle 20 of the platooning vehicle pair)]; and
transmit the . . . extra-platoon traffic vehicle signal [] from the associated following vehicle  to the set of at least one other associated platooning vehicle  travelling cooperatively as the platoon [at least see Miller Jr. ¶ 69 (operable to convert the rearward relative distance data ;].
Miller Jr. does not specifically disclose the left side extra-platoon traffic vehicle present data and/or the right side extra- platoon traffic vehicle present data; . . . the left side extra-platoon traffic vehicle present data into a left side extra-platoon traffic vehicle present signal ; . . . the right side extra-platoon traffic vehicle present data into a right side extra-platoon traffic vehicle present signal; and 
{{transmit}} the left and/or right side extra-platoon traffic vehicle present signals.
However, Miyamoto specifically teaches sensors on the left-side and right-side of a vehicle [at least see Miyamoto FIGS. 1, 2 (2a, 2b, 2c, 2d)] and Oh teaches determine whether there is a following vehicle based on the data collected by the range sensor and the image sensor [at least see Oh FIG. 10 (1204); ¶ 9, ¶ 18] and vehicle V1 receives the lane change signal and determines whether there is a vehicle behind in the platoon [at least see Oh ¶ 117] and intermediate vehicles V3, V4, and V5 each receive a lane change signal from a vehicle ahead in 1303 and collect and send information about a nearby vehicle using the range sensor and image sensor equipped in the vehicle in 1304 [at least see Oh ¶ 142].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of extra-platoon vehicle intermedia or adjacent to platoon member vehicles by adding the left and right front and left and right rear sensors as taught by Miyamoto and used these sensors to detect adjacent and following vehicles as taught by Oh prior to the convoy changing lanes in order to allow the platoon to safely make a lane change without having a non-platoon vehicle split the convoy [Oh ¶ 4].

As per Claim 3:
t]he system according to claim 2, but Miller Jr. does not specifically disclose wherein: 
the left side sensor is configured to: 
determine a left side distance between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the left lateral side of the associated platooning vehicle ; and 
selectively generate left lateral side distance data (representative of the determined left lateral side distance  between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the left lateral side of the associated platooning vehicle ; 
the right side sensor  is configured to: 
determine a right side distance  between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the right lateral side of the associated platooning vehicle ; and 
selectively generate a right lateral side distance data  representative of the determined right lateral side distance between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the right lateral side of the associated platooning vehicle . 
	However, Oh teaches the left side sensor is configured to: 
determine a left side distance  between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the left lateral side of the associated platooning vehicle ; and selectively generate left lateral side distance data  representative of the determined left lateral side distance  between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the left lateral side of the associated platooning vehicle  [at least see Oh ¶¶ 54, 88 (range sensor 300 may be a sensor for measuring a distance to an object), ¶ 55 (LiDAR sensor is able to detect a distance to an object, the direction, speed, temperature, material distribution and concentration property, etc.)]
the right side sensor  is configured to: 
determine a right side distance  between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the right lateral side of the associated platooning vehicle ; and selectively generate a right lateral side distance data  representative of the determined right lateral side distance between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the right lateral side of the associated platooning vehicle  [at least see Oh ¶¶ 54, 88 (range sensor 300 may be a sensor for measuring a distance to an object), ¶ 55 (LiDAR sensor is able to detect a distance to an object, the direction, speed, temperature, material distribution and concentration property, etc.)]; 
Further as seen above with respect to claim 2, Miller Jr. in combination with Oh and Miyamoto discloses the communication transmitter is operable to: receive, from the platoon control unit, the left lateral side distance data and/or the right lateral side distance data ; 
selectively convert the left lateral side distance data into a left lateral side distance signal ; selectively convert the right lateral side distance data  into a right lateral side distance signal; and 
transmit the left and/or right lateral side distance signals from the associated following vehicle  to the set of at least one other associated platooning vehicle  travelling cooperatively as the platoon.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of extra-platoon vehicle intermedia or adjacent to platoon member vehicles by adding the left and right front and left and right rear sensors as taught by Miyamoto and used these sensors to detect adjacent and following vehicles and determine their distance as taught by Oh prior to the convoy changing lanes in order to allow the platoon to safely make a lane change without having a non-platoon vehicle split the convoy [Oh ¶ 4].

As per Claim 4:
t]he system according to claim 2, but Miller Jr. does not specifically disclose wherein: 
the left side sensor is configured to: 
determine a left side speed between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the left lateral side of the associated platooning vehicle ; and 
selectively generate left lateral side speed data representative of the determined left lateral side distance between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the left lateral side of the associated platooning vehicle ; 
the right side sensor is configured to: 
determine a right side speed between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the right lateral side of the associated platooning vehicle ; and 
selectively generate a right lateral side speed data representative of the determined right lateral side distance between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the right lateral side of the associated platooning vehicle .
	However, Oh teaches the left side sensor is configured to: 
determine a left side distance  between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the left lateral side of the associated platooning vehicle ; and selectively generate left lateral side distance data  representative of the determined left lateral side distance  between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the left lateral side of the associated platooning vehicle  [at least see Oh ¶¶ 54, 88 (range sensor 300 may be a sensor for measuring a distance to an object), ¶ 55 (LiDAR sensor is able to detect a distance to an object, the direction, speed, temperature, material distribution and concentration property, etc.)]
the right side sensor  is configured to: 
determine a right side distance  between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the right lateral side of the associated platooning vehicle ; and selectively generate a right lateral side distance data  representative of the determined right lateral side distance between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the right lateral side of the associated platooning vehicle  [at least see Oh ¶¶ 54, 88 (range sensor 300 may be a sensor for measuring a distance to an object), ¶ 55 (LiDAR sensor is able to detect a distance to an object, the direction, speed, temperature, material distribution and concentration property, etc.)]; 
Further as seen above with respect to claim 2 Miller Jr. in combination with Oh and Miyamoto discloses the communication transmitter is operable to: receive, from the platoon control unit, the left speed side distance data and/or the right side speed data; 
selectively convert the left side speed data into a left side speed signal; 
selectively convert the right lateral side distance data into a right lateral side distance signal; and 
transmit the left and/or right side speed signals from the associated following vehicle  to the set of at least one other associated platooning vehicle  travelling cooperatively as the platoon (P).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of extra-platoon vehicle intermedia or adjacent to platoon member vehicles by adding the left and right front and left and right rear sensors as taught by Miyamoto and used these sensors to detect adjacent and following vehicles and determine their distance as taught by Oh prior to the convoy changing lanes in order to allow the platoon to safely make a lane change without having a non-platoon vehicle split the convoy [Oh ¶ 4].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miller Jr. in view of Oh and Miyamoto as applied to claim 2 above and further in view of Lesher et al. US 10,067,897 B1 (“Lesher”).

As per Claim 5:
	Claim 5 is a combination of the limitations of claims 3 and 4 with the added recitation the logic stored in the non-transient memory comprises blind spot warning logic . . . .  As discussed above with respect to claims 3 and 4, Miller Jr. in combination with Oh and Miyamoto discloses [t]he system according to claim 2, wherein: the left side sensor is configured to: 
	determine a left side distance  between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the left lateral side of the associated platooning vehicle ; 
determine a left side speed between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the left lateral side of the associated platooning vehicle ; 
selectively generate left lateral side distance data  representative of the determined left lateral side distance  between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the left lateral side of the associated platooning vehicle ; and 
selectively generate left side speed data representative of the determined left side speed between the associated platooning vehicle  and the sensed one or more extra- platoon traffic vehicles  at the left lateral side of the associated platooning vehicle ; 
the right side sensor  is configured to: 
determine a right side distance  between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the right lateral side of the associated platooning vehicle ; 
determine a right side speed between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the right lateral side of the associated platooning vehicle ; 
selectively generate right lateral side distance data representative of the determined right lateral side distance between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the right lateral side of the associated platooning vehicle ; and selectively generate right side speed data representative of the determined right side speed between the associated platooning vehicle  and the sensed one or more extra-platoon traffic vehicles  at the right lateral side of the associated platooning vehicle .
Oh in combination with Miyamoto as evidence by Lesher teaches the logic stored in the non-transient memory comprises blind spot warning logic executable by the processor to determine whether the one or more extra-platoon traffic vehicles  adjacent to the left and/or right lateral sides of the associated platooning vehicle  is in a blind zone of the associated platooning vehicle  blocked from view of a driver operating the associated platooning vehicle  based on the left and/or right side extra-platoon traffic vehicle present data, the left and/or right lateral side distance data, and/or the left and/or right side speed data, and 
to selectively generate blind zone data representative of the one or more extra-platoon traffic vehicles  being in the blind zone of the associated platooning vehicle  [at least see Oh FIG. 4 (The sensors in Oh would detect when vehicle X1 is in the blind spot of V1); at least Miyamoto FIGS. 1, 2, 5 (the side sensors disclosed in Miyamoto would identify a vehicle in the blind spot)]  
This is evidenced by Lesher that specifically discloses employing sensors on the side of the vehicle to detect objects in the blind spot [at least see Lesher 1:35-39 (Blind spot monitoring systems employ sensors located on either side of the vehicle in order to detect objects in blind spots on either side of the vehicle.  When objects are detected, the sensors generate signals along a vehicle communications bus.  These signals may, for example, be used to generate an 
	As disclosed above with respect to Claim 1, Miller Jr. discloses the communication transmitter is operable to: receive, from the platoon control unit, the blind zone data; and transmit the blind zone data from the associated following vehicle  to the set of at least one other associated platooning vehicle  travelling cooperatively as the platoon (P).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of extra-platoon vehicle intermedia or adjacent to platoon member vehicles by adding the left and right front and left and right rear sensors as taught by Miyamoto and use these sensors to detect adjacent and following vehicles (that may be in the blind zone of the trailing convoy vehicle) and determine their distance and speed as taught by Oh prior to the convoy changing lanes in order to allow the platoon to safely make a lane change without having a non-platoon vehicle split the convoy [Oh ¶ 4] or causing a collision [Lesher 2:7-28].

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller Jr. as applied to claim 1 above and Miller Jr. in view of Oh and Miyamoto as applied to claim 2 above and further in view of Lesher and Breed et al US 2002/0005778 A1 (“Breed”).

As per Claim 6:
Miller Jr. in combination with Oh and Miyamoto discloses [t]he system (12) according to claim 2, but Miller Jr. does not specifically disclose wherein: 
the logic stored in the non-transient memory comprises blind spot warning logic executable by the processor to determine a velocity and a position of the one or more extra-platoon traffic vehicles  adjacent to the left and/or right lateral sides of the associated platooning vehicle  based on the left and/or right side extra-platoon traffic vehicle present data, and 
to selectively generate velocity data representative of the determined velocity of the one or more extra-platoon traffic vehicles  and position data representative of the determined position of the one or more extra-platoon traffic vehicles ; and 
the communication transmitter is operable to: receive, from the platoon control unit, the velocity data and the position data; and transmit the velocity data and the position data from the associated following vehicle  to the set of at least one other associated platooning vehicle  travelling cooperatively as the platoon.
However, Breed teaches the logic stored in the non-transient memory comprises blind spot warning logic executable by the processor to determine a velocity and a position of the one or more extra-platoon traffic vehicles  adjacent to the left and/or right lateral sides of the associated platooning vehicle  based on the left and/or right side extra-platoon traffic vehicle present data, and 
to selectively generate velocity data representative of the determined velocity of the one or more extra-platoon traffic vehicles  and position data representative of the determined position of the one or more extra-platoon traffic vehicles  [at least see Breed FIGS. 5, 6A, 6B, 7A, 7B, 16; ¶ 241 (Using current and recent information, the relative velocity algorithm determines the relative velocity of the object to the host vehicle.  With the position, velocity, and identity of the object in the blind spot known, an appropriate algorithm determines whether it is safe for a lane-changing maneuver.)].
	And as discussed above with respect to claim 2, Miller Jr. teaches the communication transmitter is operable to: receive, from the platoon control unit, the velocity data and the position data; and transmit the velocity data and the position data from the associated following vehicle  to the set of at least one other associated platooning vehicle  travelling cooperatively as the platoon.


As per Claim 7:
Miller Jr. discloses [t]he system according to claim 1, and Miller Jr. also discloses that detection by a platoon member vehicle of a non-platoon interloper vehicle disposed intermediate two or more of the platooning vehicles or adjacent to one or the platooning vehicles is important for protecting the safety and maintaining the efficiency of the platoon [at least see Miller Jr. ¶¶ 2, 12, 82], but does not specifically disclose wherein: the sensor unit comprises: 
a left side sensor disposed on a left lateral side of the associated platooning vehicle  and operatively coupled with the platoon control unit, the left side sensor being configured to: 
sense a presence of one or more extra-platoon traffic vehicles  adjacent to a corresponding left lateral side of the associated platooning vehicle ; and 
selectively generate left side extra-platoon traffic vehicle present data representative of the one or more extra-platoon traffic vehicles  adjacent to a corresponding left lateral side of the associated platooning vehicle  being sensed by the sensor unit; and/or 
a right side sensor  disposed on a right lateral side of the associated platooning vehicle  and operatively coupled with the platoon control unit, the right side sensor  being configured to: 
sense a presence of one or more extra-platoon traffic vehicles  adjacent to a corresponding right lateral side of the associated platooning vehicle ; and 
selectively generate right side extra-platoon traffic vehicle present data representative of the one or more extra-platoon traffic vehicles  adjacent to a corresponding right lateral side of the associated platooning vehicle  being sensed by the sensor unit (214).
However, Oh teaches a left side sensor disposed on . . . of the associated platooning vehicle  [at least see Oh FIG. 3 (300, 400); ¶ 53 (range sensor 300 for detecting an object located in front or back or on the side of the vehicle 1 or an image sensor 400 for capturing an image around the vehicle 1.)]
And Miyamoto specifically teaches {{ a left side sensor disposed }} on a left lateral side [at least see Miyamoto FIGS. 1, 2 (2a, 2b, 2c, 2d)] and operatively coupled with the platoon control unit (300) [at least see Oh FIG. 3; ¶ 85, 90 (the controller 500 may determine whether there is a following vehicle based on the data collected by the range sensor 300 and the image sensor 400); ¶ 93 (he controller 500 includes a platoon information processor 510), ¶ 94 (the platoon information processor 510 extracts information about a platoon formed by a plurality of vehicles.)].
Oh further discloses the left side sensor being configured to: 
sense a presence of one or more extra-platoon traffic vehicles  adjacent to a corresponding left lateral side of the associated platooning vehicle  [at least see Oh FIG. 4 (determine whether there is a following vehicle), FIG. 10 (1204); ¶ 9 (determine whether there is a following vehicle based on the data collected by the range sensor and the image sensor), ¶ 18]; and 
selectively generate left side extra-platoon traffic vehicle present data representative of the one or more extra- platoon traffic vehicles  adjacent to a corresponding left lateral side of the associated platooning vehicle  being sensed by the sensor unit [at least see Oh ¶ 117 (The vehicle V1 receives the lane change signal and determines whether there is a vehicle behind in the platoon.), ¶ 142 (The intermediate vehicles V3, V4, and V5 each receive a lane change .
Note 1: Although Oh FIG. 4 shows the non-platoon vehicle on the right side, this is just an illustration and does not limit the Miyamoto disclosure which discloses determining whether or not there is a following vehicle.
And Miyamoto specifically teaches {{ a left side sensor disposed }} on a left lateral side [at least see Miyamoto FIGS. 1, 2 (2a, 2b, 2c, 2d)].
Note 2: The limitations a right side sensor disposed on a right lateral side of the associated platooning vehicle  are claimed in the alternative and since Oh in combination with Miyamoto teaches the limitations regarding the a left side sensor disposed on a left lateral side of the associated platooning vehicle  the prior art need not read on these limitations.  Nonetheless, Oh and combination with Miyamoto also teaches the limitations as to the right side sensor.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of extra-platoon vehicle intermedia or adjacent to platoon member vehicles by adding the left and right front and left and right rear sensors as taught by Miyamoto and used these sensors to detect adjacent and following vehicles as taught by Oh prior to the convoy changing lanes in order to allow the platoon to safely make a lane change without having a non-platoon vehicle split the convoy [Oh ¶ 4].
Miller Jr. also does not specifically disclose the logic stored in the non-transient memory comprises blind spot warning logic executable by the processor to determine whether the one or more extra-platoon traffic vehicles  adjacent to the left and/or right lateral sides of the associated platooning vehicle  is in a blind zone of the associated platooning vehicle 20 based on the left and/or right side extra-platoon traffic vehicle present data, and 
to selectively generate velocity data representative of the determined velocity of the one or more extra-platoon traffic vehicles  and position data representative of the determined position of the one or more extra-platoon traffic vehicles .
Oh in combination with Miyamoto as evidence by Lesher teaches the logic stored in the non-transient memory comprises blind spot warning logic executable by the processor to determine whether the one or more extra-platoon traffic vehicles  adjacent to the left and/or right lateral sides of the associated platooning vehicle  is in a blind zone of the associated platooning vehicle  blocked from view of a driver operating the associated platooning vehicle  based on the left and/or right side extra-platoon traffic vehicle present data, the left and/or right lateral side distance data, and/or the left and/or right side speed data, and 
to selectively generate blind zone data representative of the one or more extra-platoon traffic vehicles  being in the blind zone of the associated platooning vehicle  [at least see Oh FIG. 4 (The sensors in Oh would detect when vehicle X1 is in the blind spot of V1); at least Miyamoto FIGS. 1, 2, 5 (the side sensors disclosed in Miyamoto would identify a vehicle in the blind spot)]  
This is evidenced by Lesher that specifically discloses employing sensors on the side of the vehicle to detect objects in the blind spot [at least see Lesher 1:35-39 (Blind spot monitoring systems employ sensors located on either side of the vehicle in order to detect objects in blind spots on either side of the vehicle.  When objects are detected, the sensors generate signals along a vehicle communications bus.  These signals may, for example, be used to generate an audio or visual warning to the vehicle operator that an object is located within a blind spot.)].  Further, Lesher also teaches that the side sensors can/will also detect objects on either side of the vehicle that do not comprise blind spots [at least see Lesher 4:1-9].
	As disclosed above with respect to Claim 1, Miller Jr. discloses the communication transmitter is operable to: receive, from the platoon control unit, the blind zone data; and transmit the blind zone data from the associated following vehicle  to the set of at least one other associated platooning vehicle  travelling cooperatively as the platoon.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of extra-platoon vehicle intermedia or adjacent to platoon member vehicles by adding the left and right front and left and right rear sensors as taught by Miyamoto and use these sensors to detect adjacent and following vehicles (that may be in the blind zone of the trailing convoy vehicle) and determine their distance and speed as taught by Oh prior to the convoy changing lanes in order to allow the platoon to safely make a lane change without having a non-platoon vehicle split the convoy [Oh ¶ 4] or causing a collision [Lesher 2:7-28].
Further Breed also teaches and the logic stored in the non-transient memory comprises blind spot warning logic executable by the processor to determine whether the one or more extra-platoon traffic vehicles  adjacent to the left and/or right lateral sides of the associated platooning vehicle  is in a blind zone of the associated platooning vehicle  blocked from view of a driver operating the associated platooning vehicle  based on the left and/or right side extra-platoon traffic vehicle present data, and to selectively generate blind zone data representative of the one or more extra-platoon traffic vehicles  being in the blind zone of the associated platooning vehicle  [at least see Breed FIGS. 5, 6A, 6B, 7A, 7B, 16; ¶ 241 (Using current and recent information, the relative velocity algorithm determines the relative velocity of the object to the host vehicle. With the position, velocity, and identity of the object in the blind spot known, an appropriate algorithm determines whether it is safe for a lane-changing maneuver.)].
	And as discussed above with respect to claim 2, Miller Jr. teaches the communication transmitter is operable to: receive, from the platoon control unit, the blind zone data; and transmit the blind zone data from the associated following vehicle  to the set of at least one other associated platooning vehicle  travelling cooperatively as the platoon (P).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668